,_



                                                        RECEHIED~N
                              GUSTAVO L. MIRELES      COURT OJ: CRIMINAl APPEALS
                               TDCJ-ID # 1128895
                               3001 S. EMILY DR.            APR 20 2D15
                                 McCONNELL UNIT
                             BEEVILLE,. TEXAS 78102     4b®~ Acosta, Clerk
     April 14, 2015

     COURT OF CRIMINAL APPEALS
     ATTN: CLERK-ABEL ACOSTA
     P.O.BOX 12308 , Capitol Stattion
     Austin, Texas-78711

     RE: Application for writ of mandamus CCA No. WR~76,   258-03
         Trial Court Case No. CR-3196-01-(F).

     Dear Honorable Clerk:
           I filed an application for writ of mandamus, as mentioned
     above. The Clerk's Office s~nt. me written notice that it had
     recived the application and had presented to the court, on
     March 19, 2015.
          With the application for writ of mandamus I had included a
     'Moti6n for Leave", to file the application. You see here at the
     Unit that I am in, the "Law Library" does not have updated
     reading material for researching and preparing litigations. I
     am left with what ever is available to me.
           I found out after I had filed my application that the
     "Motion for Leave" was not necessary since the court of
     criminal appeals did away with that requirment sev~ral years
     ago.
          I recieved written notice today that the "Motion for
     Leave'', to fi~e the application for writ of mandamus was
     denied without a written order. So, the 'motion for leave",
     has been despo~ed.
          However, I would like to ask this Honorable Clerk's. office,
     'What is the disposition of the application for writ of mandamus"
     it's self?. Is that application still pending decision by the
     court? Or, because the "motion for Leave" was denied, does this
     include the application for writ of mandamus aswell?
          Please be so kind to notify me of the application's status,
     if it is still pending decision by the court;- or notify me
     if it .has been denied along with the "motion for leave"?
          I need to know, so that I can pursue my Federal right's
     litigations. thank you so much for your attention to thi~
     very important and urgent matter.

     Sincerly,

     ;s;   Mwdtwo J_ /1[1\ok
     GUSTAVO LOPEZ MIRELES
     ENCLOSURES:
     CC: FILE; LEONOR MATANO, 580 Irene dr. canyon-Lake, texas 78133,
         Innocence Project of Texas, Lubbock, TX.